Citation Nr: 1416586	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for mantle cell lymphoma of the left tonsil.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in pertinent part, denied reopening the claim for service connection for mantle cell lymphoma of the left tonsil.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a May 2012 decision, the Board reopened the claim of service connection for mantle cell lymphoma of the left tonsil and remanded the reopened the claim for additional development.

In a November 2013 decision, the Board remanded the claim of service connection for mantle cell lymphoma of the left tonsil for additional development.


FINDING OF FACT

Mantle cell lymphoma of the left tonsil did not have its onset in service and was not caused or aggravated by service. 

CONCLUSION OF LAW

The criteria for service connection for mantle cell lymphoma of the left tonsil have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in April 2009 satisfied the duty to notify provisions.  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated in a December 2013 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2012 and December 2013.  The Veteran has not argued, and the record does not reflect, these examinations were inadequate for rating purposes.  These examinations, taken together, contain sufficient information to evaluate the Veteran's service connection claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Malignant tumors are a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Certain chronic disabilities, such as lymphoma, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his mantle cell lymphoma of the left tonsil is the result of exposure to excess dust, oil smoke, and chemical warfare agents while serving in the Southwest Asia Theater of operations.

On an April 1991 in-service questionnaire, the Veteran noted that he had been exposed to excess dust and oil smoke while serving in the Southwest Asia region. On a June 1991 in-service questionnaire, the Veteran indicated that while he was deployed to the Southwest Asia region, he experienced swollen glands.

In July 1997, December 2000, and September 2005 letters, the Department of Defense informed the Veteran that his unit might have been exposed to chemical warfare agents while stationed in Khamisiyah, Iraq, between March 10 and March 13, 1991.

The Veteran is competent to report symptoms capable of lay observation such as having swollen glands and being exposed to dust and oil smoke.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that his statements are supported by the evidence of record, including the letters noted above.  Thus, the Board finds the appellant's statements referring to his exposure to environmental toxins in service to be credible.  

Post-service private treatment records document that the Veteran was diagnosed with mantle cell lymphoma of the left tonsil in June 2002, after initially having symptoms of sinus drainage, hoarseness, and cough in March 2002.  He was treated with chemotherapy and autologous stem cell transplant, with no evidence of recurrence.

In April 2004, the Veteran's private physician indicated that the Veteran's mantle cell lymphoma was "possibly related to" an injury, disease, or event occurring during the Veteran's military service.  This opinion was not accompanied by any supporting rationale.

A VA examination was conducted in June 2012.  The examiner stated that he was unaware of whether dust and oil smoke was a factor in the development of lymphoma.  The examiner failed to address the significance of the Veteran's inservice history of swollen glands.  

Pursuant to the Board's November 2013 remand, another VA examination was conducted in December 2013.  The examiner concluded that it was less likely than not that the Veteran's mantle cell lymphoma was incurred in or caused by his period of service:

Swollen nodes which resolve are common and may relate to a myriad of infections, both viral and bacterial, and [may] be related to lymphatic cancer.  The Veteran specifically stated that he had no throat symptoms after service [until] 2002 when his voice changed and he had hoarseness and he lost 15 lbs.  There is no diagnosis in the service or within one year of the service of any lymphoma and the period was 11 years [until] he developed symptoms from leaving the service.  Mantle cell lymphoma is not a presumed illness related to his service per the VBA guidelines of illness.  In coming to this opinion I thoroughly reviewed his c-file and the recent literature pertaining to the diagnosis of mantle cell lymphoma and on this the above opinion rests.

The service treatment records do not reflect that the Veteran had any symptoms relating to lymphoma, which is consistent with his report that he was not diagnosed with the disability until 2002.  While the Veteran reported swollen glands in June 1991, these apparently resolved, and he did not experience symptoms associated with mantle cell lymphoma until 2002, approximately 11 years after his separation from service.

The Veteran has asserted that his mantle cell lymphoma is related to service.  Although a lay person may be competent to report the etiology of a disability, lymphoma is not the type of disability which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by blood tests and specialists, the Board finds that the probative value of any such opinion is far outweighed by that of the December 2013 VA examiner, who has education, training and experience in evaluating the etiology of lymphoma.  The VA examiner reviewed the appellant's claim file and opined that it was not likely that the Veteran's lymphoma was related to service.  

The Veteran did not have symptoms of lymphoma within one year of service, thus there is no basis for granting service connection for a malignant tumor on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, as he was diagnosed with a specific disease, mantle cell lymphoma, compensation is not warranted due to an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).

The Veteran has a diagnosis of mantle cell lymphoma.  His competent and credible statements and his service personnel records demonstrate that he was exposed to environmental hazards in service including oil fires and possible chemical agents.  The December 2013 VA examiner found that it was less likely than not that the mantle cell lymphoma was related to service, including the swollen glands noted therein.  As the VA examiner provided a thorough and cogent rationale for the opinion, the Board finds the opinion to be highly probative.  

The Board has considered the April 2004 private physician's statement that the Veteran's mantle cell lymphoma was "possibly related to" an injury, disease, or event occurring during the Veteran's military service.  However, this opinion was equivocal and was not accompanied by any supporting rationale, and the Board it to be of no probative value.  

The Veteran has not asserted that he has had symptoms of lymphoma since service or within one year of service.  However, he was first diagnosed with lymphoma in 2002, 11 years after his discharge from service, and there is no competent evidence indicating that the symptoms were related to his current lymphoma.  

The  preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and service connection for mantle cell lymphoma of the left tonsil is not warranted.   


ORDER

Service connection for mantle cell lymphoma of the left tonsil is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


